             Case 20-35740 Document 453 Filed in TXSB on 03/25/21 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   03/25/2021
                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    SEADRILL PARTNERS LLC, et al., 1                                 )   Case No. 20-35740 (DRJ)
                                                                     )
                              Debtors.                               )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 319

             ORDER (I) EXTENDING THE TIME WITHIN WHICH THE
          DEBTORS MUST ASSUME OR REJECT UNEXPIRED LEASES OF
     NONRESIDENTIAL REAL PROPERTY AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) extending the time within

which the Debtors must assume or reject the Unexpired Leases, and (b) granting related relief, all

as more fully set forth in the Motion; and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and this Court having found that it may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties in interest; and this Court having found that the Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the


1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of Debtor Seadrill
      Partners LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is Seadrill
      Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick High Road, London W4 5YS,
      United Kingdom.

2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
          Case 20-35740 Document 453 Filed in TXSB on 03/25/21 Page 2 of 4




circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The time period within which the Debtors must assume or reject Unexpired Leases

pursuant to section 365(d)(4)(B)(i) of the Bankruptcy Code is extended through and including

September 27, 2021; provided that if the Debtors file a motion to assume or reject an Unexpired

Lease prior to such date, the time period within which the Debtors must assume or reject such

Unexpired Lease pursuant to section 365(d)(4)(B)(i) of the Bankruptcy Code shall be deemed

extended through and including the date that the Court enters an order granting or denying such

motion.

       2.      This Order is without prejudice to the right of the Debtors to request additional

extensions of time to assume or reject the Unexpired Leases consistent with section 365(d)(4) of

the Bankruptcy Code.

       3.      The relief granted by this Order shall not affect the ability of the Debtors to assume

or reject any Unexpired Leases.

       4.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the amount of, basis for,

or validity of any claim against a Debtor entity under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or


                                                 2
        Case 20-35740 Document 453 Filed in TXSB on 03/25/21 Page 3 of 4




admission that any particular claim is of a type specified or defined in the Motion or any order

granting the relief requested by the Motion or a finding that any particular claim is an

administrative expense claim or other priority claim; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

(f) an admission as to the validity, priority, enforceability, or perfection of any lien on, security

interest in, or other encumbrance on property of the Debtors’ estates; (g) a waiver or limitation of

the Debtors’, or any other party in interest’s, rights under the Bankruptcy Code or any other

applicable law; or (h) a concession by the Debtors that any liens (contractual, common law,

statutory, or otherwise) that may be satisfied pursuant to the relief requested in this Motion are

valid, and the rights of all parties in interest are expressly reserved to contest the extent, validity,

or perfection or seek avoidance of all such liens.

        5.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

        6.      Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of

this Order are immediately effective and enforceable upon its entry.

        7.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                   3
        Case 20-35740 Document 453 Filed in TXSB on 03/25/21 Page 4 of 4




       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
         Signed: March
 Dated: ___________,    25, 2021.
                     2021
                                                     DAVID R. JONES
                                                       ____________________________________
                                                     UNITED STATES BANKRUPTCY JUDGE
                                                        DAVID R. JONES
                                                        UNITED STATES BANKRUPTCY JUDGE




                                                 4
